--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
FUNDS ESCROW AGREEMENT
 
This Funds Escrow Agreement (this “Agreement”) is dated as of May 28, 2008 among
Pervasip Corp., a New York corporation (the “Company”), LV Administrative
Services, Inc., as administrative and collateral agent for the Purchasers (as
defined in the Purchase Agreement referred to below) (the “Agent”), and Loeb &
Loeb LLP (the “Escrow Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Agent has advised the Escrow Agent that the Company, the Agent and
the Purchasers have entered into a Securities Purchase Agreement (the “Purchase
Agreement”) for the sale by the Company to the Purchasers of secured term notes
(the “Term Notes”);
 
WHEREAS, the Company and the Agent wish to deliver to the Escrow Agent copies of
the Documents (as hereafter defined) and, following the satisfaction of all
closing conditions relating to the Documents, the Purchasers delivery of the
Escrowed Payment (as hereafter defined), in each case, to be held and released
by Escrow Agent in accordance with the terms and conditions of this Agreement;
and
 
WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
1.1. Definitions.  Whenever used in this Agreement, the following terms shall
have the meanings set forth below.
 
(a) “Agreement” means this Agreement, as amended, modified and/or supplemented
from time to time by written agreement among the parties hereto.
 
(b) “Closing Payments” means, collectively, (i) the closing payment to be paid
to Valens Capital Management, LLC, an investment manager of the Creditor
Parties, in the amount of $21,000 and (ii) certain Purchasers in the aggregate
amount of $28,000.
 
(c) “Creditor Parties” means collectively, the Agent and the Purchasers.
 
(d) “Disbursement Letter” means that certain letter delivered to the Escrow
Agent by the Company, acceptable in form and substance to the Agent, setting
forth wire instructions and amounts to be funded at the Closing.
 
(e) “Documents” means copies of the Disbursement Letter, the Purchase Agreement
and the Term Notes.
 
(f) “Escrowed Payment” means $300,000.
 
1.2. Entire Agreement.  This Agreement constitutes the entire agreement among
the parties hereto with respect to the arrangement with the Escrow Agent and
supersedes all prior agreements, understandings, negotiations and discussions of
the parties, whether oral or written with respect to the arrangement with the
Escrow Agent.  There are no warranties, representations and other agreements
made by the parties in connection with the arrangement with the Escrow Agent
except as specifically set forth in this Agreement.
 
1.3. Extended Meanings.  In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders.  The word “person” includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.
 
1.4. Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, in each case only by a written instrument signed by all parties
hereto, or, in the case of a waiver, by the party waiving compliance.  Except as
expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.
 
1.5. Headings.  The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.
 

--------------------------------------------------------------------------------


 
 
1.6. Law Governing this Agreement; Consent to Jurisdiction.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  With respect to any
suit, action or proceeding relating to this Agreement or to the transactions
contemplated hereby (“Proceedings”), each party hereto irrevocably submits to
the exclusive jurisdiction of the courts of the County of New York, State of New
York and the United States District court located in the county of New York in
the State of New York.  Each party hereto hereby irrevocably and unconditionally
(a) waives trial by jury in any Proceeding relating to this Agreement and for
any related counterclaim and (b) waives any objection which it may have at any
time to the laying of venue of any Proceeding brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have jurisdiction over such party.  As between the Company and
the Agent, the prevailing party shall be entitled to recover from the other
party its reasonable attorneys’ fees and costs.  In the event that any provision
of this Agreement is determined by a court of competent jurisdiction to be
invalid or unenforceable, then the remainder of this Agreement shall not be
affected and shall remain in full force and effect.
 
1.7. Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.
 
ARTICLE II
 
APPOINTMENT OF AND DELIVERIES TO THE ESCROW AGENT
 
2.1. Appointment.  The Company and the Agent hereby irrevocably designate and
appoint the Escrow Agent as their escrow agent for the purposes set forth
herein, and the Escrow Agent by its execution and delivery of this Agreement
hereby accepts such appointment under the terms and conditions set forth herein.
 
2.2. Copies of Documents to Escrow Agent.  On or about the date hereof, the
Agent and the Company shall deliver to the Escrow Agent copies of the Documents
executed by such parties.
 
2.3. Delivery of Escrowed Payment to Escrow Agent.  Following the satisfaction
of all closing conditions relating to the Documents (other than the funding of
the Escrowed Payment), the Purchasers shall deliver to the Escrow Agent the
Escrowed Payment.  At such time, the Escrow Agent shall hold the Escrowed
Payment as agent for the Company, subject to the terms and conditions of this
Agreement.
 
2.4. Intention to Create Escrow Over the Escrowed Payment.  The Agent and the
Company intend that the Escrowed Payment shall be held in escrow by the Escrow
Agent and released from escrow by the Escrow Agent only in accordance with the
terms and conditions of this Agreement.
 
ARTICLE III
 
RELEASE OF ESCROW
 
3.1. Release of Escrow.  Subject to the provisions of Section 4.2, the Escrow
Agent shall release the Escrowed Payment from escrow as follows:
 
(a) Upon receipt by the Escrow Agent of (i) oral instructions from David Grin
and/or Eugene Grin (each of whom is an officer of the Agent) consenting to the
release of the Escrowed Payment from escrow in accordance with the Disbursement
Letter following the Escrow Agent’s receipt of the Escrowed Payment, (ii) the
Disbursement Letter, and (iii) the Escrowed Payment, the Escrowed Payment shall
promptly be disbursed in accordance with the Disbursement Letter.  The
Disbursement Letter shall include, without limitation, Escrow Agent’s
authorization to retain from the Escrowed Payment Escrow Agent’s fee for acting
as Escrow Agent hereunder and the Closing Payments for delivery to Valens
Capital Management, LLC in accordance with the Disbursement Letter.
 
(b) Upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a “Court Order”)
relating to the Escrowed Payment, the Escrow Agent shall remit the Escrowed
Payment in accordance with the Court Order.  Any Court Order shall be
accompanied by an opinion of counsel for the party presenting the Court Order to
the Escrow Agent (which opinion shall be satisfactory to the Escrow Agent) to
the effect that the court issuing the Court Order is a court of competent
jurisdiction and that the Court Order is final and non-appealable.
 
3.2. Acknowledgement of Company and Agent; Disputes.  The Company and the Agent
acknowledge that the only terms and conditions upon which the Escrowed Payment
are to be released from escrow are as set forth in Sections 3 and 4 of this
Agreement.  The Company and the Agent reaffirm their agreement to abide by the
terms and conditions of this Agreement with respect to the release of the
Escrowed Payment.  Any dispute with respect to the release of the Escrowed
Payment shall be resolved pursuant to Section 4.2 or by written agreement
between the Company and Agent.
 
- 2 -

--------------------------------------------------------------------------------


 
 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT
 
4.1. Duties and Responsibilities of the Escrow Agent.  The Escrow Agent’s duties
and responsibilities shall be subject to the following terms and conditions:
 
(a) The Agent and the Company acknowledge and agree that the Escrow Agent (i)
shall not be required to inquire into whether the Agent, the Company or any
other party is entitled to receipt of any Document or all or any portion of the
Escrowed Payment; (ii) shall not be called upon to construe or review any
Document or any other document, instrument or agreement entered into in
connection therewith; (iii) shall be obligated only for the performance of such
duties as are specifically assumed by the Escrow Agent pursuant to this
Agreement; (iv) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, instrument, statement, request or
document furnished to it hereunder and believed by the Escrow Agent in good
faith to be genuine and to have been signed or presented by the proper person or
party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof; (v)
may assume that any person purporting to give notice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so; (vi) shall not be responsible for the identity, authority
or rights of any person, firm or company executing or delivering or purporting
to execute or deliver this Agreement or any Document or any funds deposited
hereunder or any endorsement thereon or assignment thereof; (vii) shall not be
under any duty to give the property held by Escrow Agent hereunder any greater
degree of care than Escrow Agent gives its own similar property; and (viii) may
consult counsel satisfactory to Escrow Agent (including, without limitation,
Loeb & Loeb LLP or such other counsel of Escrow Agent’s choosing), the opinion
of such counsel to be full and complete authorization and protection in respect
of any action taken, suffered or omitted by Escrow Agent hereunder in good faith
and in accordance with the opinion of such counsel.
 
(b) The Agent and the Company acknowledge that the Escrow Agent is acting solely
as a stakeholder at their request and that the Escrow Agent shall not be liable
for any action taken by Escrow Agent in good faith and believed by Escrow Agent
to be authorized or within the rights or powers conferred upon Escrow Agent by
this Agreement.  The Agent and the Company hereby, jointly and severally,
indemnify and hold harmless the Escrow Agent and any of Escrow Agent’s partners,
employees, agents and representatives from and against any and all actions taken
or omitted to be taken by Escrow Agent or any of them hereunder and any and all
claims, losses, liabilities, costs, damages and expenses suffered and/or
incurred by the Escrow Agent arising in any manner whatsoever out of the
transactions contemplated by this Agreement and/or any transaction related in
any way hereto, including the fees of outside counsel and other costs and
expenses of defending itself against any claims, losses, liabilities, costs,
damages and expenses arising in any manner whatsoever out the transactions
contemplated by this Agreement and/or any transaction related in any way hereto,
except for such claims, losses, liabilities, costs, damages and expenses
incurred by reason of the Escrow Agent’s gross negligence or willful
misconduct.  The Escrow Agent shall owe a duty only to the Agent and the Company
under this Agreement and to no other person.
 
(c) The Agent and the Company shall jointly and severally reimburse the Escrow
Agent for its reasonable out-of-pocket expenses (including counsel fees (which
counsel may be Loeb & Loeb LLP or such other counsel of the Escrow Agent’s
choosing) incurred in connection with the performance of its duties and
responsibilities hereunder, which shall not (subject to Section 4.1(b)) exceed
$1,500.
 
(d) The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
five (5) business days prior written notice of resignation to the Agent and the
Company.  Prior to the effective date of resignation as specified in such
notice, the Agent and Company will issue to the Escrow Agent a joint instruction
authorizing delivery of the Documents and the Escrowed Payment to a substitute
Escrow Agent selected by the Agent and the Company.  If no successor Escrow
Agent is named by the Agent and the Company, the Escrow Agent may apply to a
court of competent jurisdiction in the State of New York for appointment of a
successor Escrow Agent, and deposit the Documents and the Escrowed Payment with
the clerk of any such court, and/or otherwise commence an interpleader or
similar action for a determination of where to deposit the same.
 
(e) The Escrow Agent does not have and will not have any interest in the
Documents and the Escrowed Payment, but is serving only as escrow agent, having
only possession thereof.
 
(f) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and reasonably believed by it to be authorized hereby or within
the rights or powers conferred upon it hereunder, nor for action taken or
omitted by it in good faith, and in accordance with advice of counsel (which
counsel may be Loeb & Loeb LLP or such other counsel of the Escrow Agent’s
choosing), and shall not be liable for any mistake of fact or error of judgment
or for any acts or omissions of any kind except to the extent any such liability
arose from its own willful misconduct or gross negligence.
 
(g) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(h) The Escrow Agent shall be permitted to act as counsel for the Creditor
Parties or the Company, as the case may be, in any dispute as to the disposition
of the Documents and the Escrowed Payment, in any other dispute between the
Creditor Parties and the Company, whether or not the Escrow Agent is then
holding the Documents and/or the Escrowed Payment and continues to act as the
Escrow Agent hereunder.
 
(i) The provisions of this Section 4.1 shall survive the resignation of the
Escrow Agent or the termination of this Agreement.
 
- 3 -

--------------------------------------------------------------------------------


 
 
4.2. Dispute Resolution; Judgments.  Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:
 
(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Documents and/or the Escrowed Payment, or if
the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the Documents
and the Escrowed Payment pending receipt of a joint instruction from the Agent
and the Company, (ii) commence an interpleader or similar action, suit or
proceeding for the resolution of any such dispute; and/or (iii) deposit the
Documents and the Escrowed Payment with any court of competent jurisdiction in
the State of New York, in which event the Escrow Agent shall give written notice
thereof to the Agent and the Company and shall thereupon be relieved and
discharged from all further obligations pursuant to this Agreement.  The Escrow
Agent may, but shall be under no duty to, institute or defend any legal
proceedings which relate to the Documents and the Escrowed Payment.  The Escrow
Agent shall have the right to retain counsel if it becomes involved in any
disagreement, dispute or litigation on account of this Agreement or otherwise
determines that it is necessary to consult counsel which such counsel may be
Loeb & Loeb LLP or such other counsel of the Escrow Agent’s choosing.
 
(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order.  In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Creditor Parties, the Company or any
other person, firm, company or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
5.1. Termination.  This escrow shall terminate upon disbursement of the Escrowed
Payment in accordance with the terms of this Agreement or earlier upon the
agreement in writing of the Agent and the Company or resignation of the Escrow
Agent in accordance with the terms hereof.
 
5.2. Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given one (1) day after being sent by telecopy (with copy delivered by overnight
courier, regular or certified mail):
 
5.3. 
If to the Company, to:
Pervasip Corp.
75 South Broadway, Suite 302
White Plains, NY 10601
Attention:  Chief Financial Officer
Facsimile:  914-682-0820
With a copy to:
Pryor Cashman LLP
410 Park Avenue
New York, NY  10022
Attention:  Eric M. Hellige, Esq.
Facsimile:  212-798-6380
If to the Agent, to:
LV Administrative Services Corp.
335 Madison Avenue, 10th Floor
New York, New York 10017
Attention:  Portfolio Services
Fax:  212-581-5037
If to the Escrow Agent, to:
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention:  Scott J. Giordano, Esq.
Fax:  (212) 407-4990

 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.4. Interest.  The Escrowed Payment shall not be held in an interest bearing
account nor will interest be payable in connection therewith.
 
5.5. Assignment; Binding Agreement.  Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
- 4 -

--------------------------------------------------------------------------------


 
 
5.6. Invalidity.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties hereto
shall be enforceable to the fullest extent permitted by law.
 
5.7. Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same agreement.  This Agreement
may be executed by facsimile or electronic transmission.
 
[Signature Page to Follow]
 
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Funds Escrow Agreement
as of the date and year first above written.
 
COMPANY:
 
PERVASIP CORP.
 
 
By: /s/ Paul H. Riss

 
Name: Paul H. Riss

 
Title: Chief Executive Officer

 
 
AGENT:
 
LV ADMINISTRATIVE SERVICES CORP.,
 
as Agent
 

  By: /s/ Patrick Regan
 
Name: Patrick Regan

 
Title: Authorized Signatory

 
 
ESCROW AGENT:
 
LOEB & LOEB LLP
 

 
By: /s/ Loeb & Loeb
 
Name:

 
Title:

 
 
 
- 6 -

--------------------------------------------------------------------------------

 